Hillyer, D. J.
The plaintiff claims to have been a partner of B. B. Norton, in his life-time, in a band of cattle known as the “Figure 2 cattle,” and in a ranch known as the “Duck Flat ranch.” The main question is whether he was so or not. Incidental to this is a question of statutory construction, involving the law of Nevada, and section 858 of the Revised Statutes of the United States. The question is whether Rice is a competent witness as to transactions between himself and Norton, Norton being dead.
Section 377 of the Practice Act of Nevada abolishes all disqualifications of a witness “by reason of his interest in the event of the action or proceeding, as a party thereto, or otherwise.” 1 Comp. Laws, § 14-38. And section 379 provides that “no person shall be allowed to testify under the provisions of section 877, when the , other party to the transaction is dead.” As amended, St. 1879, p. 49.
Section 858 of the Revised Statutes of the United States enacts that “ in the courts of the United States no witness shall be excluded . * * * in any. civil action because he is a party to or interested in the issue tried. * * * In all other respects the laws of the state in which the court is held shall be the rules of decision as to the competency of witnesses in the courts of the United States.”
*477These are the provisions of law in force, and the defendants object to the testimony of Eice on the ground that Norton, the other party to the transaction, is dead. At common law a witness was disqualified who was either a party to the action or interested in the event of the suit. Section 377 removed that disqualification. Under that section every person directly interested in the suit, as a party or otherwise, is competent. The object of the section was to enlarge the competency of witnesses — to increase the number of cases in which a witness could testify; and it had that effect. Then follows the limitation in section 379: “ No person shall be allowed to testify under the provisions of section 377 * * The only persons rendered competent by section 377 were, for our purposes, persons who before had been disqualified by reason of interest in the event of the action or proceeding. It must be some person rendered competent by section 377, not so before, upon whom the restriction in section 379 must be placed. In other words, the witness disqualified by section 379 must be some person who had an, interest in the event of the action. It could not have been the intention of the legislature to narrow the competency of witnesses, where, before the adoption of section 377, they had been competent. The reference to that section :'n section 379 forbids that idea. “Party to the transaction” must, therefore, be referred to a person who had some interest in the event of the action as a party thereto or otherwise; and section 379 must be read as if the language were, “ when the other party (being a person who has an interest in the event of the action or proceeding as a party thereto, or otherwise) to the transaction is dead.” But by section 858 of the Eevised Statutes of the United States no person is to be excluded because he is a party to or interested .in the issue tried, with but one proviso, viz.:
“ That in actions by or against executors, administrators, or guardians, in which judgment may be rendered for or against them, neither party shall be allowed to testify against the other as to any transaction with, or statement by, the testator, intestate, or ward, unless called to testify thereto by the opposite party, or required to testify thereto by the court.”
This proviso does not embrace this case.
The state statutes are to be rules of decision only in cases where the constitution, treaties, and statutes of the United States do not otherwise provide. When they do otherwise provide, the state laws cease to be of force. To illustrate by so much as fits this case: No witness is to be excluded because he is a party to the issue. This is *478broad enough to cover every case in which a party is offered as a witness; and the objection is on the ground of interest, as I have endeavored to show it must be in this case. When we look for any exception we find that there is none, except in cases in which the suit is brought by an administrator, executor, or guardian; which is not this case, there being no administrator, executor, or guardian as a party in the case.
It seems to me that in reading section 858 counsel for defendants has taken the exception in the proviso for the rule: “In the courts of the United States no witness shall be excluded because he is a party.” This is the rule, with this proviso: “Provided, that in actions by or against executors, administrators, or guardians neither party shall be allowed to testify against the other.” And so the court held in Potter v. Bank, 26 Int. Rev. Rec. 403.
“We have seen,” says the court, in Potter v. Bank, “that the existing statutes of the United States do'otherwise provide, in that they forbid the exclusion of a witness upon the ground that he is a party to or interested m the issue in any civil action whatever pending in a federal court, except in a certain class of actions which do not embrace the one now before us.”
In Lucas v. Brooks, 18 Wall. 436, 453, the court says:
“ Undoubtedly the act of congress has cut up by the roots all objections to the competency of a witness on account of interest. But the objection to a wife’s testifying on behalf of her husband is not, and never has been, that she has any interest in the issue to which he is a party. It rests solely on public policy. To that the statute has no application.”
In this latter case the deposition of the wife was refused, and in Packet Co. v. Clough, 20 Wall. 528, 537, it was received because the statute of Wisconsin made the wife a competent witness. Thus showing that the supreme court do not regard the law of congress as in any way affecting the competency of married women, but leave that to rest where it did before. It seems a little hard to reconcile the cases of Packet Co. v. Clough, supra, where the wife’s deposition was admitted because the state law so prescribed, section 858 of the Revised Statutes notwithstanding, and Ins. Co. v. Schaefer, 94 U. S. 457, where a confidential communication was kept out notwithstanding the law of Ohio allowing it to be given in evidence. Both matters rest alike on public policy — neither on interest. When the laws of the United States speak they are controlling. Says the court in the latter case:
“ How tbe competency of parties as witnesses in the federal courts depends on the act of congress in that behalf passed in 1864, amended in 1865, and codified in the Revised Statutes, § 858. It is not derived from the statute *479of Ohio, and is not subject to the conditions and qualifications imposed thereby. The only qualifications which congress deemed necessary are expressed in the act of congress; and the admission in evidence of previous communications to counsel is not one of them.”
This is very strong, and fully warrants us in admitting the testi-timony of the plaintiff, Eice, in this case.
Coming now to the facts, there is nothing in the testimony of any of the plaintiff’s witnesses, or in Norton’s letter, inconsistent with the theory of the defendants that the purchase of the cattle and ranch was in fact negotiated by and through Eice, on joint account, but was given up for lack of funds to carry out the bargain. All agree that the final delivery did not take place until June 5, 1875. At that date, Eice says he was half satisfied that Norton denied his interest ; yet he never, according to his own story, had any distinct understanding with Norton in his life-time. After his death he comes forward to claim a half interest in the ranch, cattle, and increase. In legal contemplation, to be half satisfied is to be put on inquiry, and to know definitely one way or the other. Eice, therefore, knew that Norton denied his interest in June, 1875.
Eice says, at page 52 of his testimony: “From the summer of 1875 until Norton’s death, Norton and I transacted the business of partnership as follows: We consulted together,” etc.; which moans, if anything, that Norton recognized him as having an interest. Yet further on, at page 82 et seq., he confesses that he was completely shut out from any management of the alleged partnership property, and half believed that Norton denied his rights so early as June, 1875. When the defendants assert that Eice gave up the contract because he had not enough money to perform it, he has no trouble in showing by himself (page 617) and other witnesses that he had a large amount (between $20,000 and $80,000 worth) of property. When, on the other hand, he is asked to explain why he did not move in this matter during Norton’s life-time, and at least have a perfect understanding with him, he says he was too poor to bring a suit and do justice to his creditors; that being half satisfied Norton denied, or would deny, his interest if he approached him on the subject, he never said anything to him.
For a third reason or excuse for his laches he says, at page 56: “Mr. Norton always held out to me” that he would soon be able to settle accounts; i. e., partnership accounts. If ho believed that Norton denied his partnership interest, as he must, ho could not have had any genuine belief that he would settle. One Albert Shuler *480(Shuler’s deposition) testifies that at the time Eice bought into the Tommy Smith place and cattle, he made arrangements with him to furnish unbroke cows to run a dairy, on the strength of which he rented a dairy house and fenced a calf pen, and his failure to furnish the cows as agreed was a great disappointment and loss. When this is compared with those portions of the testimony of Eice in which he seeks to convey the idea that he did not know positively that Norton denied his interest in the cattle, it will appear very strange that he should have subjected himself to such loss and disappointment to his friend without so much as asking Norton for cows enough to start Shuler’s dairy. But it is plain, from all the testimony of Eice, that he was well enough satisfied that Norton did not regard him as his partner, at least after June 5, 1875. If, at that date, the plaintiff had been ready to comply with his part of the partnership agreement and Norton refused, plaintiff would have had his action then fór a breach of that agreement. Instead of his suing then, he waits four years and sees Martin & Clark taking an interest with Norton during all that time. In addition, Dwelly takes an interest, and after the intervepors have loaned Norton $7,000 and taken these figure 2 cattle as 'Security, and after Norton is dead, he sues for his half interest in the ranch, cattle, and increase. No sufficient reason is given for this delay, and for all these unnecessary complications of interests. The duty of the plaintiff on the fifth day of June, 1875, was plain. When he mistrusted that Norton was denying his interest in the partnership, he should have had an understanding with him at once. Had he broached the subject to Norton at that time he would have learned that Norton did deny his interest, and that he had a right of action against him for a breach of his partnership agreement, in which, if he proved the breach, he could have recovered such damages as could have been proven at that time. But it seems inequitable to permit him to lie by for four years, all the time under a belief that he was not recognized as a partner by Norton, until time has obscured every fact with doubt, and Norton is dead. 10 Whart. 168; 6 Pet. 66.
To the dase as made by Eice 'a full defence has been proved. It is not denied that Eice, the plaintiff, negotiated the trade as related by Smith in his deposition. But the claim is that in January, 1875, he withdrew from the arrangement and gave up the cattle to Norton, with the understanding that if he could arrange his money matters so as to be able to bear his share of the cost, he should be taken back; but that he never was able to do so. In support of this, they show by *481Smith, the owner of the cattle, that after Eice had negotiated for the cattle, in the fall of 1874, ho came to his place with Norton and Martin, in January, 1875, and that Norton took him aside and told him that Eice was in trouble about some sheep, and that he (Norton) would take the cattle in his own name, with the consent of Eice, and that after this he considered Eice was not in the trade. Deposition of Smith, page 5. Nor, except as to some cattle paid for in 1874, does it appear that Eice ever had anything to do with the cattle or ranch after January, 1875. His conduct at this time is all in corroboration of the truth of Smith’s statement; and from thence on, until June 2, 1879, when ho serves his notice on defendants, claims ing a half interest, he does nothing which indicates that he is a joint owner, or believed he was. He does not act like an owner. It is not probable that Norton would take the occasion when Eice was there to tell Smith what he did, unless Eice had, in fact, given his consent. It may be readily inferred, from the deposition of Smith, that Norton, Eice, and Martin came to Smith’s ranch for the purpose of getting the consent of Smith to the withdrawal of Eice, and that what was said by Norton to Smith was but a continuance of some former conversation. This testimony of Smith touching any conversation with Norton out of the hearing of Eice, is objected to; but it would be admissible upon the point whether Eice did or did not assent to Norton taking the cattle, as a circumstance tending to show that he did assent. But, be this as it may, Eice’s conduct at the time of the final delivery is a confirmation of the truth of the testimony that he had given up his interest in the property. His inquiry of Smith whether Norton had said anything to him about taking him back, and his yielding possession and control of everything to Norton and Martin & Clark, and asserting no claim, are all circumstances hard to explain on any theory of ownership .in Eice. Mr. Dwelly may be interested in this suit, but it is not easy to see how. Eice, as a partner of Norton, it would seem, can have no remedy for Norton’s dealings with the partnership property, except against him, in the absence of fraud or collusion.
Dwolly’s testimony, corroborated by the other circumstances, and by the testimony of Welsh, ought to outweigh that of Eice. Dwelly testifies that Eice did tell him, in his butcher shop at Eeno, that ho had been obliged to give up the Tom Smith trade. Welsh testifies that he told him the same thing, but could get the cattle back if he could get money to work with.
*482The defendants have answered the criticisms of plaintiff on the testimony of D welly, and have explained perfectly why he testified more fully when he testified for the defendants than when he testified for the intervenors. The testimony was taken for the intervenors September 8, 1880; for the plaintiff from January 5 to 8, 1881; and for the defendants from January 21 to 26, 1881.
The bill must be dismissed, with costs to defendant;, the inter-venors to have the relief prayed.